 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11
          BARRY L. BROOKINS,                     1:18-cv-00645-DAD-GSA-PC
12
                              Plaintiff,         ORDER DENYING REQUEST FOR FREE
13                                               COPIES
                   v.                            (ECF No. 21.)
14
          RAJENDRA DWIVEDI,
15
                              Defendant.
16

17
     I.      BACKGROUND
18
             Barry L. Brookins (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19
     with this civil rights action pursuant to 42 U.S.C. § 1983. On May 10, 2018, Plaintiff filed the
20
     Complaint commencing this action. (ECF No. 1.)
21
             On December 5, 2018, Plaintiff filed a motion concerning equitable tolling, (ECF No.
22
     19), and on December 7, 2018, the court issued an order denying the motion, (ECF No. 20).
23
             On December 18, 2018, Plaintiff filed a request for the court to return his December 5,
24
     2018, motion and exhibits filed on December 5, 2018, for possible submission at a later date.
25
     (ECF No. 21.) The court construes this request as a request for free copies of court documents.
26
     II.     COPIES OF CASE DOCUMENTS
27
             Plaintiff is advised that the Clerk does not ordinarily provide free copies of case
28
     documents to parties. The Clerk charges $.50 per page for copies of documents. See 28 U.S.C.

                                                      1
 1   § 1914(a). Copies of up to twenty pages may be made by the Clerk’s Office at this court upon
 2   written request and prepayment of the copy fees. The fact that the court has granted leave for
 3   Plaintiff to proceed in forma pauperis does not entitle him to free copies of documents from the
 4   court. Under 28 U.S.C. § 2250, the Clerk is not required to furnish copies without cost to an
 5   indigent petitioner except by order of the judge.
 6             Plaintiff has not shown good cause for the court to send him a free copy of his December
 7   5, 2018, motion. Said motion is twelve pages in length. To request a copy at this juncture,
 8   Plaintiff must submit a request in writing to the Clerk, along with a self-addressed envelope
 9   affixed with sufficient postage, and prepayment of copy costs to the Clerk. 1 Plaintiff is advised
10   that in the future he should keep a copy of any document he submits to the court. Based on the
11   foregoing, this request shall be denied.
12   III.      CONCLUSION
13             Accordingly, IT IS HEREBY ORDERED that Plaintiff's request for free copies, filed on
14   December 18, 2018, is DENIED.
15
     IT IS SO ORDERED.
16

17          Dated:     December 19, 2018                                        /s/ Gary S. Austin
                                                                UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25
     1   Plaintiff was advised of the following in the First Informational Order issued in this case on May 11, 2018:
26
               The Court does not need and will not file duplicates of documents. Local Rule 133(d)(2)
27             (modified). If a party wants a file−stamped copy of a document returned for the party's own
               benefit, a copy for that purpose and a pre−addressed, pre−paid postage envelope must be included.
28             The Court will not make copies of filed documents or provide postage or envelopes for free even
               for parties proceeding in forma pauperis.” (ECF No. 3 at 3 ¶ I.)

                                                               2
